Citation Nr: 1512690	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-35 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, bipolar disorder, an adjustment disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty from June 2006 to July 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for a mental condition to include anxiety, bipolar disorder, and depression, as well as PTSD.  In September 2012, the Veteran filed a Notice of Disagreement, asserting that service connection for a "mental health condition" is warranted.  A Statement of the Case was issued in December 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in December 2012.

With regard to the Veteran's "mental health condition" claim, the Veteran has asserted that he currently suffers from anxiety, depression, bipolar disorder, and PTSD.  See, e.g., Veteran's April 2012 VA Form 21-526.  In addition, his claims file indicates that, since service, he has been diagnosed with and/or received treatment for a mood disorder, an impulse control disorder, depression, a bipolar disorder, an adjustment disorder, PTSD, and an antisocial personality disorder.  See, e.g., VA treatment records dated in January 2010, March 2010, March 2011, July 2012, September 2012, October 2012, November 2012, March 2013, April 2013, May 2013, June 2013, and August 2013; June 2012 VA examination report.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  As such, in light of Clemons, the Board concludes that the Veteran's "mental health condition" claim encompasses claims of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, bipolar disorder, an adjustment disorder, and PTSD, as reflected on the cover page.

For the reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that he has a current psychiatric disorder, claimed as anxiety, depression, bipolar disorder, and PTSD.  See Veteran's April 2012 VA Form 21-256 and September 2012 Notice of Disagreement.  Specifically, the Veteran contends that he developed PTSD, anxiety, depression, and a bipolar disorder as a result of a traumatic experience during service wherein he was personally assaulted from behind by his Sergeant during a field exercise.  The Veteran reacted by beating the Sergeant with a flashlight.  See June 2012 VA examination report.  The Veteran has reported that, ever since that incident, he re-experiences the event and focuses on seeing the blood on his hands, pieces of flesh on the flashlight, and the sound of the flashlight hitting the sergeant.  See id.

The Board finds that another VA examination assessing the nature and etiology of the Veteran's psychiatric disorder(s) is necessary.  In making this determination, the Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2014).  A medical opinion must support its conclusions with an analysis the Board can consider and weigh against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the Veteran was afforded a VA examination in June 2012.  After reviewing the claims file and examining the Veteran, the examiner diagnosed the Veteran with antisocial personality disorder and an adjustment disorder with mixed disturbance of emotions and conduct.  Regarding the antisocial personality disorder, the examiner attributed the following symptoms to the condition: fighting, failure to conform to social norms, impulsivity, and rationalizations with onset of behavioral disturbances prior to age eighteen.  Regarding the adjustment disorder, the examiner attributed the following symptoms: low mood, anxiety, and defiant behaviors.

With regard to the Veteran's antisocial personality disorder, the examiner opined that this disorder was likely present prior to enlistment but became more evident when the Veteran was challenged by authority in the military.  Therefore, the examiner opined that the Veteran's antisocial personality disorder was less likely than not incurred in or caused by the Veteran's military service.  Significantly, however, the examiner failed to provide an opinion as to whether the Veteran's diagnosed personality disorder was subject to a superimposed disease or injury during service that has resulted in a current acquired psychiatric disability.  See 38 C.F.R. § 4.127; VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).

Regarding the Veteran's adjustment disorder, the examiner opined that the Veteran's disorder is reactive to his interpersonal problems, unemployment, and financial and family stressors of which most or all were caused by or exacerbated by the Veteran's personality disorder.  The examiner concluded that the Veteran's adjustment disorder with mixed disturbance of emotions and conduct was less likely than not incurred in or caused by service.  Significantly, however, the examiner's report failed to provide a properly supported etiology opinion.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology).  In this regard, while the opinion stated that the Veteran's current social, familial, and financial problems were the source the Veteran's current psychiatric condition, the examiner failed to clearly explain how the Veteran's current diagnoses are separate and distinct from his diagnoses while in service.  Moreover, the examiner's opinion does not account for the Veteran's lay statements, including his claims of a continuity of symptoms following his discharge from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion).  In this regard, the Veteran's post-service VA treatment records show that the Veteran has consistently referred back to the in-service incident as when his psychiatric problems began.  

Finally, regarding PTSD, the examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  In doing so, the examiner further concluded that, although it was at least as likely as not that the incident that the Veteran described as a personal assault occurred, this incident did not meet criterion A for PTSD.  Significantly, however, the examiner failed to provide any explanation or rationale for these determinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion).

Accordingly, because the record contains insufficient medical evidence to determine the current nature and etiology of the Veteran's variously diagnosed psychiatric disorders, the Board finds that, on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the nature and etiology of such disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 3.159(c)(4).

As this case must be remanded for a new VA examination, on remand, copies of any recent VA treatment records regarding any of the Veteran's psychiatric disorders should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159 (c)(1).  In this regard, the Board notes that the most recent VA treatment records currently on file are dated in August 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records pertaining to the Veteran's treatment for any acquired psychiatric disorder dated from August 2013 to present.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  After the development requested in item (1) is complete, review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented.

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.
The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and/or Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner must identify all current psychiatric disorders found on examination, to include any personality disorders and any acquired psychiatric disorders.  In this regard, the Board highlights that the record reflects that the Veteran has been diagnosed with a mood disorder, an impulse control disorder, depression, a bipolar disorder, an adjustment disorder, PTSD, and an antisocial personality disorder.  See, e.g., VA treatment records dated in January 2010, March 2010, March 2011, July 2012, September 2012, October 2012, November 2012, March 2013, April 2013, May 2013, June 2013, and August 2013; June 2012 VA examination report.  

The examiner should then provide the following opinions.

(a) Does the evidence demonstrate any behavioral changes in service that could be regarded as indicative of the occurrence of a personal assault?  

(b) If a diagnosis of PTSD is appropriate, the examiner should specify whether: (1) each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.  

(c) If the examination results in a psychiatric diagnosis other than PTSD (i.e., a mood disorder, an impulse control disorder, depression, a bipolar disorder, an adjustment disorder), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder was incurred in, caused by, or is otherwise related to, the Veteran's military service, to include the reported in-service personal assault by the Veteran's Sergeant in 2008.   

(d) If a personality disorder is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such personality disorder was subject to a superimposed disease or injury during service that has resulted in a current acquired psychiatric disability, and if so, should describe the resultant disability.

(e) If the examiner determines that the Veteran exhibits only a personality disorder, he or she must explain why.  In providing this opinion, the examiner should address the other psychiatric diagnoses of record, including a mood disorder, an impulse control disorder, depression, a bipolar disorder, an adjustment disorder, and PTSD.  

In offering the above assessments, the examiner must acknowledge and discuss the significance, if any, of (1) the Veteran's in-service diagnoses of and treatment for an adjustment disorder with depressed mood in November 2007, depression NOS in August 2008, PTSD in December 2008; and a mood disorder and intermittent explosive disorder in February 2009; (2) his April 2009 emergency room treatment following an overdose of Celexa, an antidepressant medication; and (3) the Veteran's continuous VA treatment for a mood disorder, an impulse control disorder, depression, a bipolar disorder, an adjustment disorder, and/or PTSD since January 2010 (i.e., six months following separation from service).  

The examiner must also acknowledge and discuss the lay evidence of record regarding an in-service personal assault by the Veteran's Sergeant in 2008.  For purposes of this remand, the examiner should also accept as true the lay evidence of record regarding a continuity of symptomatology since service.

In providing these diagnoses and opinions, the examiner should reconcile his/her findings with the other medical opinions of record, including the medical opinions provided by (1) the June 2012 VA examiner, and (2) the March 15, 2010, VA attending psychiatrist who provided the opinion that the Veteran appeared "to suffer from a significant mood disorder that may be a bipolar condition and also to have significant symptoms relate[d to] the assault that occurred while he was in the military suggestive of PTSD."

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


